Exhibit 10.16

GENERAL SECURITY AGREEMENT

This General Security Agreement is made as of June 30, 2015.

 

TO:

  

Name:

  

Faunus Group International Inc.

  

Address:

  

80 Broad Street, 22nd Floor

      New York, NY 10004   

Attention:

   Chris Fulman   

Facsimile:

   (212) 248-3404

RECITALS:

A. 1328158 Ontario Inc. and Mad Catz Interactive, Inc. (each a “Debtor” and
collectively, the “Debtors”) are, or may become, indebted or liable to Faunus
Group International Inc. (the “Creditor”) pursuant to the terms of a guarantee
dated as of the date hereof (as amended, supplemented, restated or replaced from
time to time, the “Guarantee”) or otherwise.

B. To secure the payment and performance of its Secured Liabilities, each Debtor
has agreed to grant to the Creditor the Security Interests with respect to its
Collateral in accordance with the terms of this Agreement.

For good and valuable consideration, the receipt and adequacy of which are
acknowledged by each Debtor, each Debtor severally (and not jointly or jointly
and severally) agrees with and in favour of the Creditor as follows:

1. Definitions.  In this Agreement capitalized terms used but not otherwise
defined in this Agreement shall have the meanings given to them in the
Guarantee, and the following terms have the following meanings:

“Accessions”, “Account”, “Chattel Paper”, “Certificated Security”, “Consumer
Goods”, “Document of Title”, “Equipment”, “Futures Account”, “Futures Contract”,
“Futures Intermediary”, “Goods”, “Instrument”, “Intangible”, “Inventory”,
“Investment Property”, “Money”, “Proceeds”, “Securities Account”, “Securities
Intermediary”, “Security”, “Security Certificate”, “Security Entitlement”, and
“Uncertificated Security” have the meanings given to them in the PPSA.

“Agreement” means this agreement, including the Exhibits and recitals to this
agreement, the Supplements and the Schedules, as it or they may be amended,
supplemented, restated or replaced from time to time, and the expressions
“hereof”, “herein”, “hereto”, “hereunder”, “hereby” and similar expressions
refer to this Agreement and not to any particular section or other portion of
this Agreement.

“Books and Records” means, with respect to any Debtor, all books, records,
files, papers, disks, documents and other repositories of data recording in any
form or medium, evidencing or relating to the Personal Property of such Debtor
which are at any time owned by such Debtor or to which such Debtor (or any
Person on such Debtor’s behalf) has access.

“Collateral” means, with respect to any Debtor, all of the present and future:

 

   General Security Agreement



--------------------------------------------------------------------------------

 

- 2 -

 

  (a) undertaking;

 

  (b) Personal Property (including any Personal Property that may be described
in any Schedule to this Agreement or any schedules, documents or listings that
such Debtor may from time to time provide to the Creditor in connection with
this Agreement); and

 

  (c) real property (including any real property that may be described in any
Schedule to this Agreement or any schedules, documents or listings that such
Debtor may from time to time provide to the Creditor in connection with this
Agreement and including all fixtures, improvements, buildings and other
structures placed, installed or erected from time to time on any such real
property),

of such Debtor, including Books and Records, Contracts, Intellectual Property
Rights and Permits, and including all such property in which such Debtor now or
in the future has any right, title or interest whatsoever, whether owned,
leased, licensed, possessed or otherwise held by such Debtor, and all Proceeds
of any of the foregoing, wherever located.

“Contracts” means, with respect to any Debtor, all contracts and agreements to
which such Debtor is at any time a party or pursuant to which such Debtor has at
any time acquired rights, and includes (i) all rights of such Debtor to receive
money due and to become due to it in connection with a contract or agreement,
(ii) all rights of such Debtor to damages arising out of, or for breach or
default with respect to, a contract or agreement, and (iii) all rights of such
Debtor to perform and exercise all remedies in connection with a contract or
agreement.

“Control” means, with respect to a particular Person, the possession, directly
or indirectly, of the power to direct or cause the direction of the management
or policies of such Person, whether through the ability to exercise voting
power, by contract or otherwise. “Controlled” has the corresponding meaning.

“Control Person” means a “control person”, as such term is defined under
applicable Canadian securities laws.

“Creditor” has the meaning set out in the recitals hereto.

“Debtors” means the Persons delivering a signature page to this Agreement and
any other Person which hereafter delivers a Supplement, and “Debtor” means any
one of them.

“Exhibits” means the exhibits to this Agreement.

“Governmental Authority” means the government of Canada, any other nation or any
political subdivision thereof, whether provincial, state, territorial or local,
and any agency, authority, instrumentality, regulatory body, court, central
bank, fiscal or monetary authority or other authority regulating financial
institutions, and any other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government, including the Bank Committee on Banking Regulation and Supervisory
Practices of the Bank of International Settlements.

 

General Security Agreement



--------------------------------------------------------------------------------

 

- 3 -

 

“Guarantee” has the meaning set out in the recitals hereto.

“Intellectual Property Rights” means, with respect to any Debtor, all industrial
and intellectual property rights of such Debtor or in which such Debtor has any
right, title or interest, including copyrights, patents, inventions (whether or
not patented), trade-marks, get-up and trade dress, industrial designs,
integrated circuit topographies, plant breeders’ rights, know how and trade
secrets, registrations and applications for registration for any such industrial
and intellectual property rights, and all Contracts related to any such
industrial and intellectual property rights.

“Issuer” has the meaning given to that term in the STA.

“Laws” means all federal, provincial, municipal, foreign and international
statutes, acts, codes, ordinances, decrees, treaties, rules, regulations,
municipal by-laws, judicial or arbitral or administrative or ministerial or
departmental or regulatory judgments, orders, decisions, rulings or awards or
any provisions of the foregoing, including general principles of common and
civil law and equity, and all policies, practices and guidelines of any
Governmental Authority binding on or affecting the Person referred to in the
context in which such word is used (including, in the case of tax matters, any
accepted practice or application or official interpretation of any relevant
taxation authority); and “Law” means any one or more of the foregoing.

“Lien” means, (a) with respect to any asset, any mortgage, deed of trust, lien,
pledge, hypothec (whether movable or immovable), hypothecation, encumbrance,
charge, security interest, royalty interest, adverse claim, defect to title or
right of set off in, on or of such asset, (b) the interest of a vendor or a
lessor under any conditional sale agreement, capital lease, title retention
agreement or consignment agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to any asset, (c) any
purchase option, call or similar right of a third party with respect to such
asset, (d) any netting arrangement, defeasance arrangement or reciprocal fee
arrangement, and (e) any other arrangement having the effect of providing
security.

“Organizational Documents” means, with respect to any Person, such Person’s
articles or other charter documents, by-laws, unanimous shareholder agreement,
partnership agreement or trust agreement, as applicable, and any and all other
similar agreements, documents and instruments relative to such Person.

“Permits” means, with respect to any Debtor, all permits, licences, waivers,
exemptions, consents, certificates, authorizations, approvals, franchises,
rights-of-way, easements and entitlements that such Debtor has, requires or is
required to have, to own, possess or operate any of its property or to operate
and carry on any part of its business.

“Permitted Liens” means the Security Interests of all Debtors and all other
Liens permitted in writing by the Creditor.

“Person” includes any natural person, corporation, company, limited liability
company, unlimited liability company, trust, joint venture, association,
incorporated organization, partnership, Governmental Authority or other entity.

 

General Security Agreement



--------------------------------------------------------------------------------

 

- 4 -

 

“Personal Property” means personal property and includes Accounts, Chattel
Paper, Documents of Title, Equipment, Goods, Instruments, Intangibles,
Inventory, Investment Property and Money.

“Pledged Certificated Securities” means, with respect to any Debtor, any and all
Collateral of such Debtor that is a Certificated Security.

“Pledged Futures Contracts” means, with respect to any Debtor, any and all
Collateral of such Debtor that is a Futures Contract.

“Pledged Futures Accounts” means, with respect to any Debtor, any and all
Collateral of such Debtor that is a Futures Account.

“Pledged Futures Intermediary” means, at any time, any Person which is at such
time a Futures Intermediary at which a Pledged Futures Account is maintained.

“Pledged Futures Intermediary’s Jurisdiction” means, with respect to any Pledged
Futures Intermediary, its jurisdiction as determined under section 7.1(4) of the
PPSA.

“Pledged Issuer” means, with respect to any Debtor at any time, any Person which
is an Issuer of, or with respect to, any Pledged Shares of such Debtor at such
time.

“Pledged Issuer’s Jurisdiction” means, with respect to any Pledged Issuer, its
jurisdiction as determined under section 44 of the STA.

“Pledged Securities” means, with respect to any Debtor, any and all Collateral
of such Debtor that is a Security.

“Pledged Securities Accounts” means, with respect to any Debtor, any and all
Collateral of such Debtor that is a Securities Account.

“Pledged Securities Intermediary” means, at any time, any Person which is at
such time a Securities Intermediary at which a Pledged Securities Account is
maintained.

“Pledged Securities Intermediary’s Jurisdiction” means, with respect to any
Securities Pledged Securities Intermediary, its jurisdiction as determined under
section 45(2) of the STA.

“Pledged Security Certificates” means, with respect to any Debtor, any and all
Security Certificates of such Debtor representing the Pledged Certificated
Securities.

“Pledged Security Entitlements” means, with respect to any Debtor, any and all
Collateral of such Debtor that is a Security Entitlement.

“Pledged Shares” means, with respect to any Debtor, all Pledged Securities and
Pledged Security Entitlements of such Debtor.

“Pledged Uncertificated Securities” means, with respect to any Debtor, any and
all Collateral of such Debtor that is an Uncertificated Security.

 

General Security Agreement



--------------------------------------------------------------------------------

 

- 5 -

 

“PPSA” means the Personal Property Security Act of the Province referred to in
the “Governing Law” section of this Agreement, as such legislation may be
amended, renamed or replaced from time to time, and includes all regulations
from time to time made under such legislation.

“Receiver” means an interim receiver, a receiver, a manager or a receiver and
manager.

“Release Date” means the date on which all the Secured Liabilities of each
Debtor have been indefeasibly paid and discharged in full and the Creditor has
no further obligations under the Transaction Documents pursuant to which further
Secured Liabilities of any Debtor might arise.

“Reporting Pledged Issuer” means a Pledged Issuer that is a “reporting issuer”,
as such term is defined under applicable Canadian securities laws.

“Secured Liabilities” means, with respect to any Debtor, all present and future
indebtedness, liabilities and obligations of any and every kind, nature and
description (whether direct or indirect, joint or several, absolute or
contingent, matured or unmatured) of such Debtor to the Creditor under, in
connection with or with respect to the Transaction Documents, and any unpaid
balance thereof.

“Schedules” means the schedules to this Agreement.

“Security Interests” means, with respect to any Debtor, the Liens created by
such Debtor in favour of the Creditor under this Agreement.

“STA” means the Securities Transfer Act of the Province referred to in the
“Governing Law” section of this Agreement, as such legislation may be amended,
renamed or replaced from time to time, and includes all regulations from time to
time made under such legislation.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
other Person (a) of which securities or other ownership interests representing
more than 50% of the equity or more than 50% of the ordinary voting power or, in
the case of a partnership, more than 50% of the general partnership interests
are, as of such date, owned, controlled or held, or (b) that is, as of such
date, otherwise Controlled, by the parent or one or more Subsidiaries of the
parent.

“Supplement” has the meaning given to that term in Section 35.

“ULC” means an Issuer that is an unlimited company, unlimited liability
corporation or unlimited liability company.

“ULC Laws” means the Companies Act (Nova Scotia), the Business Corporations Act
(Alberta), the Business Corporations Act (British Columbia), and any other
present or future Laws governing ULCs.

“ULC Shares” means shares or other equity interests in the capital stock of a
ULC.

“Voting or Equity Securities” means (a) any “security” (as defined under
applicable Canadian securities laws), other than a bond, debenture, note or
similar instrument representing indebtedness (whether secured or unsecured), of
an issuer carrying a voting right either under all

 

General Security Agreement



--------------------------------------------------------------------------------

 

- 6 -

 

circumstances or under some circumstances that have occurred and are continuing
or (b) a security of an issuer that carries a residual right to participate in
the earnings of the issuer and, on liquidation or winding up of the issuer, in
its assets.

2. Grant of Security Interests.  As general and continuing collateral security
for the due payment and performance of its Secured Liabilities, each Debtor
pledges, mortgages, charges and assigns (by way of security) to the Creditor,
and grants to the Creditor a security interest in, the Collateral of such
Debtor.

3. Limitations on Grant of Security Interests.  If the grant of the Security
Interests with respect to any Contract, Intellectual Property Right or Permit
under Section 2 would result in the termination or breach of such Contract,
Intellectual Property Right or Permit, or is otherwise prohibited or ineffective
(whether by the terms thereof or under applicable Law), then such Contract,
Intellectual Property Right or Permit shall not be subject to the Security
Interests but shall be held in trust by the applicable Debtor for the benefit of
the Creditor and, on the exercise by the Creditor of any of its rights or
remedies under this Agreement following an Event of Default shall be assigned by
such Debtor as directed by the Creditor; provided that: (a) the Security
Interests of such Debtor shall attach to such Contract, Intellectual Property
Right or Permit, or applicable portion thereof, immediately at such time as the
condition causing such termination or breach is remedied, and (b) if a term in a
Contract that prohibits or restricts the grant of the Security Interests in the
whole of an Account or Chattel Paper forming part of the Collateral is
unenforceable against the Creditor under applicable Law, then the exclusion from
the Security Interests set out above shall not apply to such Account or Chattel
Paper. In addition, the Security Interests do not attach to Consumer Goods or
extend to the last day of the term of any lease or agreement for lease of real
property. Such last day shall be held by the applicable Debtor in trust for the
Creditor and, on the exercise by the Creditor of any of its rights or remedies
under this Agreement following an Event of Default, shall be assigned by such
Debtor as directed by the Creditor. For greater certainty, no Intellectual
Property Right in any trade-mark, get-up or trade dress is presently assigned to
the Creditor by sole virtue of the grant of the Security Interests contained in
Section 2.

4. Attachment; No Obligation to Advance.  Each Debtor confirms that value has
been given by the Creditor to such Debtor, that such Debtor has rights in its
Collateral existing at the date of this Agreement or the date of any Supplement,
as applicable, and that such Debtor and the Creditor have not agreed to postpone
the time for attachment of the Security Interests to any of the Collateral of
such Debtor. The Security Interests with respect to the Collateral of each
Debtor created by this Agreement shall have effect and be deemed to be effective
whether or not the Secured Liabilities of such Debtor or any part thereof are
owing or in existence before or after or upon the date of this Agreement or the
date of any Supplement, as applicable. Neither the execution and delivery of
this Agreement or any Supplement nor the provision of any financial
accommodation by the Creditor shall oblige the Creditor to make any financial
accommodation or further financial accommodation available to any Debtor or any
other Person.

5. Representations and Warranties.  Each Debtor represents and warrants to the
Creditor that, as of the date of this Agreement or the date of any Supplement,
as applicable:

 

General Security Agreement



--------------------------------------------------------------------------------

 

- 7 -

 

  (a) Debtor Information.  All of the information set out in the Schedules and
Supplements, as applicable, with respect to such Debtor is accurate and
complete.

 

  (b) Title; No Other Security Interests.  Except for Permitted Liens, such
Debtor owns (or, with respect to any leased or licensed property forming part of
the Collateral of such Debtor, holds a valid leasehold or licensed interest in)
its Collateral free and clear of any Liens. Such Debtor is the record and
beneficial owner of the Pledged Shares. No security agreement, financing
statement or other notice with respect to any or all of the Collateral of such
Debtor is on file or on record in any public office, except for filings with
respect to Permitted Liens.

 

  (c) Amount of Accounts.  The amount represented by such Debtor to the Creditor
from time to time as owing by each account debtor or by all account debtors with
respect to its Accounts of such Debtor will at such time be the correct amount
so owing by such account debtor or debtors and, unless disclosed in writing by
such Debtor to the Creditor at that time, will be owed free of any dispute,
set-off or counterclaim. Except as disclosed in writing by such Debtor to the
Creditor, neither such Debtor nor (to the best of such Debtor’s knowledge) any
other party to any Account of such Debtor or Contract of such Debtor is in
default or is likely to become in default in the performance or observance of
any of the terms of such Account or Contract where such default is or could
reasonably be expected to be materially adverse to such Debtor or the Creditor.

 

  (d) Authority.  Such Debtor has full power and authority to grant to the
Creditor the Security Interests granted by such Debtor and to execute, deliver
and perform its obligations under this Agreement, and such execution, delivery
and performance does not contravene any of such Debtor’s Organizational
Documents or any agreement, instrument or restriction to which such Debtor is a
party or by which such Debtor or any of its Collateral is bound.

 

  (e) Consents and Transfer Restrictions.

 

  (i) Except for any consent that has been obtained and is in full force and
effect, no consent of any Person (including any counterparty with respect to any
Contract, any account debtor with respect to any Account, or any Governmental
Authority with respect to any Permit) is required, or is purported to be
required, for the execution, delivery, performance and enforcement of this
Agreement (this representation being given without reference to the exclusions
contained in Section 3). For the purposes of complying with any transfer
restrictions contained in the Organizational Documents of any Pledged Issuer,
such Debtor hereby irrevocably consents to any transfer of such Debtor’s Pledged
Securities of such Pledged Issuer.

 

  (ii)

(A) No order ceasing or suspending trading in, or prohibiting the transfer of
the Pledged Shares has been issued and no proceedings for this purpose have been
instituted, nor does such Debtor have any reason to

 

General Security Agreement



--------------------------------------------------------------------------------

 

- 8 -

 

  believe that any such proceedings are pending, contemplated or threatened and
(B) the Pledged Shares are not subject to any escrow or other agreement,
arrangement, commitment or understanding, prohibiting the transfer of the
Pledged Shares, including pursuant to applicable Canadian securities laws or the
rules, regulations or policies of any marketplace on which the Pledged Shares
are listed, posted or traded.

 

  (f) Execution and Delivery.  This Agreement has been duly authorized, executed
and delivered by such Debtor and is a valid and binding obligation of such
Debtor enforceable against such Debtor in accordance with its terms, subject
only to bankruptcy, insolvency, liquidation, reorganization, moratorium and
other similar Laws generally affecting the enforcement of creditors’ rights, and
to the fact that equitable remedies (such as specific performance and
injunction) are discretionary remedies.

 

  (g) No Consumer Goods.  Such Debtor does not own any Consumer Goods which are
material in value or which are material to the business, operations, property,
condition or prospects (financial or otherwise) of such Debtor.

 

  (h) Intellectual Property Rights.  All registrations and applications for
registration pertaining to any Intellectual Property Rights of such Debtor, all
other material Intellectual Property Rights of such Debtor, and the nature of
such Debtor’s right, title or interest therein, are described in the Schedules
and Supplements as applicable, with respect to such Debtor. Each Intellectual
Property Right of such Debtor is valid, subsisting, unexpired, enforceable, and
has not been abandoned. In the case of copyright works of such Debtor, such
Debtor has obtained full and irrevocable waivers of all moral rights or similar
rights pertaining to such works. Except as set out in the Schedules and
Supplements, as applicable, none of the Intellectual Property Rights of such
Debtor have been licensed or franchised by such Debtor to any Person or, to the
best of such Debtor’s knowledge, infringed or otherwise misused by any Person.
Except as set out in the Schedules and Supplements, as applicable, the exercise
of any Intellectual Property Right of such Debtor, or any licensee or franchisee
thereof, has not infringed or otherwise misused any intellectual property right
of any other Person, and such Debtor has not received and is not aware of any
claim of such infringement or other misuse.

 

  (i) Partnerships, Limited Liability Companies.  The terms of any interest in a
partnership or limited liability company that is Collateral of such Debtor
expressly provide that such interest is a “security” for the purposes of the
STA.

 

  (j) Due Authorization.  The Pledged Securities of such Debtor have been duly
authorized and validly issued and are fully paid and non-assessable.

 

  (k)

Warrants, Options, etc.  There are no outstanding warrants, options or other
rights to purchase, or other agreements outstanding with respect to, or property
that is

 

General Security Agreement



--------------------------------------------------------------------------------

 

- 9 -

 

 

now or hereafter convertible into, or that requires the issuance or sale of, any
Pledged Shares of such Debtor.

 

  (l) No Required Disposition.  There is no existing agreement, option, right or
privilege capable of becoming an agreement or option pursuant to which such
Debtor would be required to sell, redeem or otherwise dispose of any Pledged
Shares of such Debtor or under which any Pledged Issuer has any obligation to
issue any Securities of such Pledged Issuer to any Person.

 

  (m) Securities Laws.  Such Debtor is not a Control Person with respect to any
Pledged Issuer and the Pledged Shares issued by a Reporting Pledged Issuer do
not comprise Voting or Equity Securities of any class (or securities convertible
into Voting or Equity Securities of any class) constituting ten per cent or more
of the outstanding securities of that class.

6. Survival of Representations and Warranties.  All representations and
warranties made by each Debtor in this Agreement (a) are material, (b) shall be
considered to have been relied on by the Creditor, and (c) shall survive the
execution and delivery of this Agreement and any Supplement or any investigation
made at any time by or on behalf of the Creditor and any disposition or payment
of the Secured Liabilities until the Release Date.

7. Covenants.  Each Debtor covenants and agrees with the Creditor that:

 

  (a) Further Documentation.  Such Debtor shall from time to time, at the
expense of such Debtor, promptly and duly authorize, execute and deliver such
further instruments and documents, and take such further action, as the Creditor
may request for the purpose of obtaining or preserving the full benefits of, and
the rights and powers granted by, this Agreement (including the filing of any
financing statements or financing change statements under any applicable
legislation with respect to the Security Interests). Such Debtor acknowledges
that this Agreement has been prepared based on the existing Laws in the Province
referred to in the “Governing Law” section of this Agreement and that a change
in such Laws, or the Laws of other jurisdictions, may require the execution and
delivery of different forms of security documentation. Accordingly, such Debtor
agrees that the Creditor shall have the right to require that this Agreement be
amended, supplemented, restated or replaced, and that such Debtor shall
immediately on request by the Creditor authorize, execute and deliver any such
amendment, supplement, restatement or replacement (i) to reflect any changes in
such Laws, whether arising as a result of statutory amendments, court decisions
or otherwise, (ii) to facilitate the creation and registration of appropriate
security in all appropriate jurisdictions, or (iii) if such Debtor merges or
amalgamates with any other Person or enters into any corporate reorganization,
in each case in order to confer on the Creditor Liens similar to, and having the
same effect as, the Security Interests.

 

  (b)

Maintenance of Records.  Such Debtor shall keep and maintain accurate and
complete records of the Collateral of such Debtor, including a record of all

 

General Security Agreement



--------------------------------------------------------------------------------

 

- 10 -

 

  payments received and all credits granted with respect to the Accounts and
Contracts of such Debtor. At the written request of the Creditor, such Debtor
shall mark any Collateral of such Debtor specified by the Creditor to evidence
the existence of the Security Interests.

 

  (c) Right of Inspection.  The Creditor may, at all times during normal
business hours, without charge, examine and make copies of all Books and
Records, and may discuss the affairs, finances and accounts of such Debtor with
its officers and accountants. The Creditor may also, without charge, enter the
premises of such Debtor where any of the Collateral of such Debtor is located
for the purpose of inspecting such Collateral, observing its use or otherwise
protecting its interests in such Collateral. Such Debtor, at its expense, shall
provide the Creditor with such clerical and other assistance as may be
reasonably requested by the Creditor to exercise any of its rights under this
paragraph.

 

  (d) Limitations on Other Liens.  Such Debtor shall not create, incur or permit
to exist, and shall defend the Collateral of such Debtor against, and shall take
such other action as is necessary to remove, any and all Liens in and other
claims affecting the Collateral of such Debtor, other than the Permitted Liens,
and such Debtor shall defend the right, title and interest of the Creditor in
and to the Collateral of such Debtor against the claims and demands of all
Persons.

 

  (e) Limitations on Dispositions of Collateral.  Such Debtor shall not, without
the Creditor’s prior written consent, sell, lease or otherwise dispose of any of
its Collateral, except that Inventory of such Debtor may be sold, leased or
otherwise disposed of and, subject to the terms of this Agreement, Accounts of
such Debtor may be collected, in either case in the ordinary course of such
Debtor’s business. Following an Event of Default, all Proceeds of the Collateral
of such Debtor (including all amounts received with respect to Accounts)
received by or on behalf of such Debtor, whether or not arising in the ordinary
course of such Debtor’s business, shall be received by such Debtor as trustee
for the Creditor and shall be immediately paid to the Creditor.

 

  (f) Limitations on Modifications, Waivers, Extensions.  Other than as not
prohibited by paragraph (g) below, such Debtor shall not (i) amend, modify,
terminate, permit to expire or waive any provision of any of such Debtor’s
Permits, Contracts or any documents giving rise to an Account in any manner
which is or could reasonably be expected to be materially adverse to such Debtor
or the Creditor, or (ii) fail to exercise promptly and diligently its rights
under each of such Debtor’s Contracts and documents giving rise to an Account if
such failure is or could reasonably be expected to be materially adverse to such
Debtor or the Creditor.

 

  (g)

Limitations on Discounts, Compromises, Extensions of Accounts.  Other than in
the ordinary course of business of such Debtor consistent with previous
practices, such Debtor shall not (i) grant any extension of the time for payment
of any Account of such Debtor, (ii) compromise, compound or settle any Account
of

 

General Security Agreement



--------------------------------------------------------------------------------

 

- 11 -

 

  such Debtor for less than its full amount, (iii) release, wholly or partially,
any Person liable for the payment of any Account of such Debtor, or (iv) allow
any credit or discount of any Account of such Debtor.

 

  (h) Maintenance of Collateral.  Such Debtor shall maintain all tangible
Collateral of such Debtor in good operating condition, ordinary wear and tear
excepted, and such Debtor shall provide all maintenance, service and repairs
necessary for such purpose. Such Debtor shall maintain in good standing all
registrations and applications with respect to the Intellectual Property Rights
of such Debtor except to the extent that any failure to do so could not
reasonably be expected to be materially adverse to such Debtor or the Creditor.

 

  (i) Insurance.  Such Debtor shall keep the Collateral of such Debtor insured
with financially sound and reputable companies to its full insurable value
against loss or damage by fire, explosion, theft and such other risks as are
customarily insured against by Persons carrying on similar businesses or owning
similar property within the vicinity in which such Debtor’s applicable business
or property is located. The applicable insurance policies shall be in form and
substance satisfactory to the Creditor, and shall (i) contain a breach of
warranty clause in favour of the Creditor, (ii) provide that no cancellation,
material reduction in amount or material change in coverage will be effective
until at least 30 days after receipt of written notice thereof by the Creditor,
(iii) contain by way of endorsement a mortgagee clause in form and substance
satisfactory to the Creditor, and (iv) name the Creditor as loss payee as its
interest may appear. Such Debtor shall, from time to time at the Creditor’s
request, deliver the applicable insurance policies (or satisfactory evidence of
such policies) to the Creditor. If such Debtor does not obtain or maintain such
insurance, the Creditor may, but need not, do so, in which event such Debtor
shall immediately on demand reimburse the Creditor for all payments made by the
Creditor in connection with obtaining and maintaining such insurance, and until
reimbursed any such payment shall form part of the Secured Liabilities of such
Debtor and shall be secured by the Security Interests. Neither the Creditor nor
its correspondents or its agents shall be responsible for the character,
adequacy, validity or genuineness of any insurance, the solvency of any insurer,
or any other risk connected with insurance.

 

  (j) Further Identification of Collateral.  Such Debtor shall promptly furnish
to the Creditor such statements and schedules further identifying and describing
the Collateral of such Debtor, and such other reports in connection with the
Collateral of such Debtor, as the Creditor may from time to time reasonably
request, including an updated list of any motor vehicles or other “serial
number” goods owned by such Debtor and classified as Equipment, including
vehicle identification numbers.

 

  (k)

Amalgamation, Merger or Consolidation.  Such Debtor shall not permit any Pledged
Issuer of such Debtor to amalgamate, merge or consolidate unless all of the
outstanding capital stock of the surviving or resulting corporation is, upon

 

General Security Agreement



--------------------------------------------------------------------------------

 

- 12 -

 

  such amalgamation, merger or consolidation, pledged under this Agreement, and
no cash, securities or other property is distributed with respect to the
outstanding shares of any other constituent corporation.

 

  (l) Agreements re Intellectual Property Rights.  Promptly upon request from
time to time by the Creditor, such Debtor shall authorize, execute and deliver
any and all agreements, instruments, documents and papers that the Creditor may
request to evidence the Security Interests in any Intellectual Property Rights
of such Debtor and, where applicable, the goodwill of the business of such
Debtor connected with the use of, and symbolized by, any such Intellectual
Property Rights.

 

  (m) Instruments; Documents of Title; Chattel Paper.  Promptly upon request
from time to time by the Creditor, such Debtor shall deliver to the Creditor,
endorsed and/or accompanied by such instruments of assignment and transfer in
such form and substance as the Creditor may reasonably request, any and all
Instruments, Documents of Title and Chattel Paper of such Debtor included in or
relating to the Collateral of such Debtor as the Creditor may specify in its
request.

 

  (n) Pledged Certificated Securities.  Such Debtor shall deliver to the
Creditor any and all Pledged Security Certificates of such Debtor and other
materials as may be required from time to time to provide the Creditor with
control over all Pledged Certificated Securities of such Debtor in the manner
provided under section 23 of the STA. At the request of the Creditor, such
Debtor shall cause all Pledged Security Certificates of such Debtor to be
registered in the name of the Creditor or its nominee.

 

  (o) Pledged Uncertificated Securities.  Such Debtor shall deliver to the
Creditor any and all such documents, agreements and other materials as may be
required from time to time to provide the Creditor with control over all Pledged
Uncertificated Securities of such Debtor in the manner provided under section 24
of the STA.

 

  (p) Pledged Security Entitlements.  Such Debtor shall deliver to the Creditor
any and all such documents, agreements and other materials as may be required
from time to time to provide the Creditor with control over all Pledged Security
Entitlements of such Debtor in the manner provided under section 25 or 26 of the
STA.

 

  (q) Pledged Futures Contracts.  Such Debtor shall deliver to the Creditor any
and all such documents, agreements and other materials as may be required from
time to time to provide the Creditor with control over all Pledged Futures
Contracts of such Debtor in the manner provided under subsection 1(2) of the
PPSA.

 

  (r) Partnerships, Limited Liability Companies.  Such Debtor shall ensure that
the terms of any interest in a partnership or limited liability company that is
Collateral of such Debtor shall expressly provide that such interest is a
“security” for the purposes of the STA.

 

  (s)

Transfer Restrictions.  If the constating documents of any Pledged Issuer (other
than a ULC) restrict the transfer of the Securities of such Pledged Issuer, then

 

General Security Agreement



--------------------------------------------------------------------------------

 

- 13 -

 

  such Debtor shall deliver to the Creditor a certified copy of a resolution of
the directors, shareholders, unitholders or partners of such Pledged Issuer, as
applicable, consenting to the transfer(s) contemplated by this Agreement,
including any prospective transfer of the Collateral of such Debtor by the
Creditor upon a realization on the Security Interests.

 

  (t) Notices.  Such Debtor shall advise the Creditor promptly, in reasonable
detail, of:

 

  (i) any change to a Pledged Securities Intermediary’s Jurisdiction, Pledged
Issuer’s Jurisdiction, or Pledged Future Intermediary’s Jurisdiction;

 

  (ii) any change in the location of the jurisdiction of incorporation or
amalgamation, chief executive office or domicile of such Debtor;

 

  (iii) any change in the name of such Debtor;

 

  (iv) any merger, consolidation or amalgamation of such Debtor with any other
Person;

 

  (v) any additional jurisdiction in which such Debtor carries on business or
has tangible Personal Property;

 

  (vi) any additional jurisdiction in which material account debtors of such
Debtor are located;

 

  (vii) any acquisition of any right, title or interest in real property by such
Debtor;

 

  (viii) any acquisition of any Intellectual Property Rights which are the
subject of a registration or application with any governmental intellectual
property or other governing body or registry, or which are material to such
Debtor’s business;

 

  (ix) any acquisition of any Instrument, Document of Title or Chattel Paper;

 

  (x) any creation or acquisition of any Subsidiary of such Debtor;

 

  (xi) any Lien (other than Permitted Liens) on, or claim asserted against, any
of the Collateral of such Debtor;

 

  (xii) the Debtor becoming (or if the Debtor could reasonably be determined to
have become) a Control Person with respect to any Reporting Pledged Issuer;

 

  (xiii) the issuance of any order ceasing or suspending trading in, or
prohibiting the transfer of any Pledged Shares or the institution of proceedings
for such purpose, or if such Debtor has any reason to believe that any such
proceedings are pending, contemplated or threatened; or

 

General Security Agreement



--------------------------------------------------------------------------------

 

- 14 -

 

  (xiv) any occurrence of any event, claim or occurrence that could reasonably
be expected to have a material adverse effect on the value of the Collateral of
such Debtor or on the Security Interests.

Such Debtor shall not effect or permit any of the changes referred to in clauses
(ii) through (viii) above unless all filings have been made and all other
actions taken that are required in order for the Creditor to continue at all
times following such change to have a valid and perfected Security Interest with
respect to all of the Collateral of such Debtor.

8. Voting Rights.  Unless an Event of Default has occurred and is continuing,
each Debtor shall be entitled to exercise all voting power from time to time
exercisable with respect to the Pledged Shares of such Debtor and give consents,
waivers and ratifications with respect thereto; provided, however, that no vote
shall be cast or consent, waiver or ratification given or action taken which
would be, or would have a reasonable likelihood of being, prejudicial to the
interests of the Creditor or which would have the effect of reducing the value
of the Collateral of such Debtor as security for the Secured Liabilities of such
Debtor or imposing any restriction on the transferability of any of the
Collateral of such Debtor. Unless an Event of Default has occurred and is
continuing, the Creditor shall, from time to time at the request and expense of
the applicable Debtor, execute or cause to be executed, with respect to all
Pledged Securities of such Debtor that are registered in the name of the
Creditor or its nominee, valid proxies appointing such Debtor as its (or its
nominee’s) proxy to attend, vote and act for and on behalf of the Creditor or
such nominee, as the case may be, at any and all meetings of the applicable
Pledged Issuer’s shareholders or debt holders, all Pledged Securities that are
registered in the name of the Creditor or such nominee, as the case may be, and
to execute and deliver, consent to or approve or disapprove of or withhold
consent to any resolutions in writing of shareholders or debt holders of the
applicable Pledged Issuer for and on behalf of the Creditor or such nominee, as
the case may be. Immediately upon the occurrence and during the continuance of
any Event of Default, all such rights of the applicable Debtor to vote and give
consents, waivers and ratifications shall cease and the Creditor or its nominee
shall be entitled to exercise all such voting rights and to give all such
consents, waivers and ratifications.

9. Dividends; Interest.  Unless an Event of Default has occurred and is
continuing, each Debtor shall be entitled to receive any and all cash dividends,
interest, principal payments and other forms of cash distribution on the Pledged
Shares of such Debtor which it is otherwise entitled to receive, but any and all
stock and/or liquidating dividends, distributions of property, returns of
capital or other distributions made on or with respect to the Pledged Shares of
such Debtor, whether resulting from a subdivision, combination or
reclassification of the outstanding capital stock of any Pledged Issuer of such
Debtor or received in exchange for such Pledged Shares or any part thereof or as
a result of any amalgamation, merger, consolidation, acquisition or other
exchange of property to which any Pledged Issuer of such Debtor may be a party
or otherwise, and any and all cash and other property received in exchange for
any Pledged Shares of such Debtor shall be and become part of the Collateral of
such Debtor subject to the Security Interests and, if received by such Debtor,
shall forthwith be delivered to the Creditor or its nominee (accompanied, if
appropriate, by proper instruments of assignment and/or stock powers of attorney
executed by such Debtor in accordance with the Creditor’s instructions) to be
held subject to the terms of this Agreement; and if any of the Pledged Security
Certificates have been

 

General Security Agreement



--------------------------------------------------------------------------------

 

- 15 -

 

registered in the name of the Creditor or its nominee, the Creditor shall
execute and deliver (or cause to be executed and delivered) to such Debtor all
such dividend orders and other instruments as such Debtor may request for the
purpose of enabling such Debtor to receive the dividends, distributions or other
payments which such Debtor is authorized to receive and retain pursuant to this
Section. If an Event of Default has occurred and is continuing, all rights of
such Debtor pursuant to this Section shall cease and the Creditor shall have the
sole and exclusive right and authority to receive and retain the cash dividends,
interest, principal payments and other forms of cash distribution which such
Debtor would otherwise be authorized to retain pursuant to this Section. Any
money and other property paid over to or received by the Creditor pursuant to
the provisions of this Section shall be retained by the Creditor as additional
Collateral hereunder and be applied in accordance with the provisions of this
Agreement.

10. Rights on Event of Default.  If an Event of Default has occurred and is
continuing, then and in every such case all of the Secured Liabilities of each
Debtor shall, at the option of the Creditor, become immediately due and payable
and the Security Interests of each Debtor shall become enforceable and the
Creditor, in addition to any rights now or hereafter existing under applicable
Law may, personally or by agent, at such time or times as the Creditor in its
discretion may determine, do any one or more of the following:

 

  (a) Rights under PPSA, etc.  Exercise against any or all Debtors all of the
rights and remedies granted to secured parties under the PPSA and any other
applicable statute, or otherwise available to the Creditor by contract, at law
or in equity.

 

  (b) Demand Possession.  Demand possession of any or all of the Collateral of
any or all Debtors, in which event each such Debtor shall, at the expense of
such Debtor, immediately cause the Collateral of such Debtor designated by the
Creditor to be assembled and made available and/or delivered to the Creditor at
any place designated by the Creditor.

 

  (c) Take Possession.  Enter on any premises where any Collateral of any or all
Debtors is located and take possession of, disable or remove such Collateral.

 

  (d) Deal with Collateral.  Hold, store and keep idle, or operate, lease or
otherwise use or permit the use of, any or all of the Collateral of any or all
Debtors for such time and on such terms as the Creditor may determine, and
demand, collect and retain all earnings and other sums due or to become due from
any Person with respect to any of the Collateral of any or all Debtors.

 

  (e) Carry on Business.  Carry on, or concur in the carrying on of, any or all
of the business or undertaking of any or all Debtors and enter on, occupy and
use (without charge by such Debtor) any of the premises, buildings, plant and
undertaking of, or occupied or used by, any or all Debtors.

 

  (f) Enforce Collateral.  Seize, collect, receive, enforce or otherwise deal
with any Collateral of any or all Debtors in such manner, on such terms and
conditions and at such times as the Creditor deems advisable.

 

General Security Agreement



--------------------------------------------------------------------------------

 

- 16 -

 

  (g) Dispose of Collateral.  Realize on any or all of the Collateral of any or
all Debtors and sell, lease, assign, give options to purchase, or otherwise
dispose of and deliver any or all of the Collateral of any or all Debtors (or
contract to do any of the above), in one or more parcels at any public or
private sale, at any exchange, broker’s board or office of the Creditor or
elsewhere, with or without advertising or other formality, except as required by
applicable Law, on such terms and conditions as the Creditor may deem advisable
and at such prices as it may deem best, for cash or on credit or for future
delivery.

 

  (h) Court-Approved Disposition of Collateral.  Obtain from any court of
competent jurisdiction an order for the sale or foreclosure of any or all of the
Collateral of any or all Debtors.

 

  (i) Purchase by Creditor.  At any public sale, and to the extent permitted by
Law on any private sale, bid for and purchase any or all of the Collateral of
any or all Debtors offered for sale and, upon compliance with the terms of such
sale, hold, retain, sell or otherwise dispose of such Collateral without any
further accountability to any Debtor or any other Person with respect to such
holding, retention, sale or other disposition, except as required by Law. In any
such sale to the Creditor, the Creditor may, for the purpose of making payment
for all or any part of the Collateral of any Debtor so purchased, use any claim
for any or all of the Secured Liabilities of such Debtor then due and payable to
it as a credit against the purchase price.

 

  (j) Collect Accounts.  Notify (whether in its own name or in the name of any
Debtor) the account debtors under any Accounts of any or all Debtors of the
assignment of such Accounts to the Creditor and direct such account debtors to
make payment of all amounts due or to become due to any or all Debtors with
respect to such Accounts directly to the Creditor and, upon such notification
and at the expense of any such Debtor, enforce collection of any such Accounts,
and adjust, settle or compromise the amount or payment of such Accounts, in such
manner and to such extent as the Creditor deems appropriate in the
circumstances.

 

  (k) Transfer of Collateral.  Transfer any Collateral of any or all Debtors
that is Pledged Shares into the name of the Creditor or its nominee.

 

  (l) Voting.  Vote any or all of the Pledged Shares of any or all Debtors
(whether or not transferred to the Creditor or its nominee) and give or withhold
all consents, waivers and ratifications with respect thereto and otherwise act
with respect thereto as though it were the outright owner thereof.

 

  (m) Exercise Other Rights.  Exercise any and all rights, privileges,
entitlements and options pertaining to any Collateral of any or all Debtors that
is Pledged Shares as if the Creditor were the absolute owner of such Pledged
Shares.

 

  (n)

Dealing with Contracts and Permits.  Deal with any and all Contracts and Permits
of any or all Debtors to the same extent as any such Debtor might (including the

 

General Security Agreement



--------------------------------------------------------------------------------

 

- 17 -

 

  enforcement, realization, sale, assignment, transfer, and requirement for
continued performance), all on such terms and conditions and at such time or
times as may seem advisable to the Creditor.

 

  (o) Payment of Liabilities.  Pay any liability secured by any Lien against any
Collateral of any or all Debtors. Each such Debtor shall immediately on demand
reimburse the Creditor for all such payments and, until paid, any such
reimbursement obligation shall form part of the Secured Liabilities of such
Debtor and shall be secured by the Security Interests of such Debtor.

 

  (p) Borrow and Grant Liens.  Borrow money for the maintenance, preservation or
protection of any Collateral of any or all Debtors or for carrying on any of the
business or undertaking of any or all Debtors and grant Liens on any Collateral
of any or all Debtors (in priority to the Security Interests of any or all
Debtors or otherwise) as security for the money so borrowed. Each such Debtor
shall immediately on demand reimburse the Creditor for all such borrowings and,
until paid, any such reimbursement obligations shall form part of the Secured
Liabilities of such Debtor and shall be secured by the Security Interests of
such Debtor.

 

  (q) Appoint Receiver.  Appoint by instrument in writing one or more Receivers
of any or all Debtors or any or all of the Collateral of any or all Debtors with
such rights, powers and authority (including any or all of the rights, powers
and authority of the Creditor under this Agreement) as may be provided for in
the instrument of appointment or any supplemental instrument, and remove and
replace any such Receiver from time to time. To the extent permitted by
applicable Law, any Receiver appointed by the Creditor shall (for purposes
relating to responsibility for the Receiver’s acts or omissions) be considered
to be the agent of any such Debtor and not of the Creditor.

 

  (r) Court-Appointed Receiver.  Obtain from any court of competent jurisdiction
an order for the appointment of a Receiver of any or all Debtors or of any or
all of the Collateral of any or all Debtors.

 

  (s) Consultants.  Require any or all Debtors to engage a consultant of the
Creditor’s choice, or engage a consultant on its own behalf, such consultant to
receive the full cooperation and support of each such Debtor and its agents and
employees, including unrestricted access to the premises of each such Debtor and
the Books and Records of each such Debtor; all reasonable fees and expenses of
such consultant shall be for the account of each such Debtor and each such
Debtor hereby authorizes any such consultant to report directly to the Creditor
and to disclose to the Creditor any and all information obtained in the course
of such consultant’s employment.

The Creditor may exercise any or all of the foregoing rights and remedies
without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except as required by applicable Law) to or
on any Debtor or any other Person, and each Debtor hereby

 

General Security Agreement



--------------------------------------------------------------------------------

 

- 18 -

 

waives each such demand, presentment, protest, advertisement and notice to the
extent permitted by applicable Law. None of the above rights or remedies shall
be exclusive of or dependent on or merge in any other right or remedy, and one
or more of such rights and remedies may be exercised independently or in
combination from time to time. Each Debtor acknowledges and agrees that any
action taken by the Creditor hereunder following the occurrence and during the
continuance of an Event of Default shall not be rendered invalid or ineffective
as a result of the curing of the Event of Default on which such action was
based.

11. Realization Standards.  To the extent that applicable Law imposes duties on
the Creditor to exercise remedies in a commercially reasonable manner and
without prejudice to the ability of the Creditor to dispose of the Collateral in
any such manner, each Debtor acknowledges and agrees that it is not commercially
unreasonable for the Creditor to (or not to) (a) incur expenses reasonably
deemed significant by the Creditor to prepare the Collateral of such Debtor for
disposition or otherwise to complete raw material or work in process into
finished goods or other finished products for disposition, (b) fail to obtain
third party consents for access to the Collateral of such Debtor to be disposed
of, (c) fail to exercise collection remedies against account debtors or other
Persons obligated on the Collateral of such Debtor or to remove Liens against
the Collateral of such Debtor, (d) exercise collection remedies against account
debtors and other Persons obligated on the Collateral of such Debtor directly or
through the use of collection agencies and other collection specialists,
(e) dispose of Collateral of such Debtor by way of public auction, public tender
or private contract, with or without advertising and without any other
formality, (f) contact other Persons, whether or not in the same business of
such Debtor, for expressions of interest in acquiring all or any portion of the
Collateral of such Debtor, (g) hire one or more professional auctioneers to
assist in the disposition of the Collateral of such Debtor, whether or not such
Collateral is of a specialized nature or an upset or reserve bid or price is
established, (h) dispose of the Collateral of such Debtor by utilizing internet
sites that provide for the auction of assets of the types included in such
Collateral or that have the reasonable capacity of doing so, or that match
buyers and sellers of assets, (i) dispose of assets in wholesale rather than
retail markets, (j) disclaim disposition warranties, such as title, possession
or quiet enjoyment, (k) purchase insurance or credit enhancements to insure the
Creditor against risks of loss, from the collection or disposition of the
Collateral of such Debtor or to provide to the Creditor a guaranteed return from
the collection or disposition of such Collateral, (l) to the extent deemed
appropriate by the Creditor, obtain the services of other brokers, investment
bankers, consultants and other professionals to assist the Creditor in the
collection or disposition of any of the Collateral of such Debtor, (m) dispose
of Collateral of such Debtor in whole or in part, (n) dispose of Collateral of
such Debtor to a customer of the Creditor, and (o) establish an upset or reserve
bid price with respect to Collateral of such Debtor.

12. Grant of Licence.  For the purpose of enabling the Creditor to exercise its
rights and remedies under this Agreement when the Creditor is entitled to
exercise such rights and remedies, and for no other purpose, each Debtor grants
to the Creditor an irrevocable, non-exclusive licence (exercisable without
payment of royalty or other compensation to such Debtor) to use, assign or
sublicense any or all of the Intellectual Property Rights of such Debtor,
including in such licence reasonable access to all media in which any of the
licensed items may be recorded or stored and to all computer programs used for
the compilation or printout of the same. For any trade-marks, get-up and trade
dress and other business indicia, such licence includes an obligation on the
part of the Creditor to maintain the standards of quality maintained

 

General Security Agreement



--------------------------------------------------------------------------------

 

- 19 -

 

by such Debtor or, in the case of trade-marks, get-up and trade dress or other
business indicia licensed to such Debtor, the standards of quality imposed upon
such Debtor by the relevant licence. For copyright works, such licence shall
include the benefit of any waivers of moral rights and similar rights.

13. Securities Laws.  The Creditor is authorized, in connection with any offer
or sale of any Pledged Shares of any Debtor, to comply with any limitation or
restriction as it may be advised by counsel is necessary to comply with
applicable Law, including compliance with procedures that may restrict the
number of prospective bidders and purchasers, requiring that prospective bidders
and purchasers have certain qualifications, and restricting prospective bidders
and purchasers to Persons who will represent and agree that they are purchasing
for their own account or investment and not with a view to the distribution or
resale of such Securities. In addition to and without limiting Section 11, each
Debtor further agrees that compliance with any such limitation or restriction
shall not result in a sale being considered or deemed not to have been made in a
commercially reasonable manner, and the Creditor shall not be liable or
accountable to such Debtor for any discount allowed by reason of the fact that
such Pledged Shares are sold in compliance with any such limitation or
restriction. If the Creditor chooses to exercise its right to sell any or all
Pledged Shares of any Debtor, upon written request, such Debtor shall cause each
applicable Pledged Issuer to furnish to the Creditor all such information as the
Creditor may request in order to determine the number of shares and other
instruments included in the Collateral of such Debtor which may be sold by the
Creditor in exempt transactions under any Laws governing securities, and the
rules and regulations of any applicable securities regulatory body thereunder,
as the same are from time to time in effect.

14. ULC Shares.  Each Debtor acknowledges that certain of the Collateral of such
Debtor may now or in the future consist of ULC Shares, and that it is the
intention of the Creditor and each Debtor that the Creditor should not under any
circumstances prior to realization thereon be held to be a “member” or a
“shareholder”, as applicable, of a ULC for the purposes of any ULC Laws.
Therefore, notwithstanding any provisions to the contrary contained in this
Agreement, the Master Facilities Agreement or any other Transaction Document,
where a Debtor is the registered owner of ULC Shares which are Collateral of
such Debtor, such Debtor shall remain the sole registered owner of such ULC
Shares until such time as such ULC Shares are effectively transferred into the
name of the Creditor or any other Person on the books and records of the
applicable ULC. Accordingly, each Debtor shall be entitled to receive and retain
for its own account any dividend on or other distribution, if any, with respect
to such ULC Shares (except for any dividend or distribution comprised of Pledged
Security Certificates of such Debtor, which shall be delivered to the Creditor
to hold hereunder) and shall have the right to vote such ULC Shares and to
control the direction, management and policies of the applicable ULC to the same
extent as such Debtor would if such ULC Shares were not pledged to the Creditor
pursuant hereto. Nothing in this Agreement, the Master Facilities Agreement or
any other Transaction Document is intended to, and nothing in this Agreement,
the Master Facilities Agreement or any other Transaction Document shall,
constitute the Creditor or any Person other than the applicable Debtor, a member
or shareholder of a ULC for the purposes of any ULC Laws (whether listed or
unlisted, registered or beneficial), until such time as notice is given to such
Debtor and further steps are taken pursuant hereto or thereto so as to register
the Creditor or such other Person, as specified in such notice, as the holder of
the ULC Shares. To the extent any provision hereof would have the effect of
constituting the Creditor as a member or a shareholder, as applicable, of

 

General Security Agreement



--------------------------------------------------------------------------------

 

- 20 -

 

any ULC prior to such time, such provision shall be severed herefrom and shall
be ineffective with respect to ULC Shares which are Collateral of any Debtor
without otherwise invalidating or rendering unenforceable this Agreement or
invalidating or rendering unenforceable such provision insofar as it relates to
Collateral of any Debtor which is not ULC Shares. Except upon the exercise of
rights of the Creditor to sell, transfer or otherwise dispose of ULC Shares in
accordance with this Agreement, each Debtor shall not cause or permit, or enable
a Pledged Issuer that is a ULC to cause or permit, the Creditor to: (a) be
registered as a shareholder or member of such Pledged Issuer; (b) have any
notation entered in their favour in the share register of such Pledged Issuer;
(c) be held out as shareholders or members of such Pledged Issuer; (d) receive,
directly or indirectly, any dividends, property or other distributions from such
Pledged Issuer by reason of the Creditor holding the Security Interests over the
ULC Shares; or (e) act as a shareholder of such Pledged Issuer, or exercise any
rights of a shareholder including the right to attend a meeting of shareholders
of such Pledged Issuer or to vote its ULC Shares.

15. Application of Proceeds.  All Proceeds of Collateral of any Debtor received
by the Creditor or a Receiver may be applied to discharge or satisfy any
expenses (including the Receiver’s remuneration and other expenses of enforcing
the Creditor’s rights against such Debtor under this Agreement), Liens on the
Collateral of such Debtor in favour of Persons other than the Creditor,
borrowings, taxes and other outgoings affecting the Collateral of such Debtor or
which are considered advisable by the Creditor or the Receiver to protect,
preserve, repair, process, maintain or enhance the Collateral of such Debtor or
prepare it for sale, lease or other disposition, or to keep in good standing any
Liens on the Collateral of such Debtor ranking in priority to any of the
Security Interests, or to sell, lease or otherwise dispose of the Collateral of
such Debtor. The balance of such Proceeds may, at the sole discretion of the
Creditor, be held as collateral security for the Secured Liabilities of the
applicable Debtor or be applied to such of the Secured Liabilities of the
applicable Debtor (whether or not the same are due and payable) in such manner
and at such times as the Creditor considers appropriate and thereafter shall be
accounted for as required by Law.

16. Continuing Liability of Debtor.  Each Debtor shall remain liable for any
Secured Liabilities of such Debtor that are outstanding following realization of
all or any part of the Collateral of such Debtor and the application of the
Proceeds thereof.

17. Creditor’s Appointment as Attorney-in-Fact.  Effective upon the occurrence
and during the continuance of an Event of Default, each Debtor constitutes and
appoints the Creditor and any officer or agent of the Creditor, with full power
of substitution, as such Debtor’s true and lawful attorney-in-fact with full
power and authority in the place of such Debtor and in the name of such Debtor
or in its own name, from time to time in the Creditor’s discretion, to take any
and all appropriate action and to execute any and all documents and instruments
as, in the opinion of such attorney, may be necessary or desirable to accomplish
the purposes of this Agreement. Without limiting the effect of this Section,
each Debtor grants the Creditor an irrevocable proxy to vote the Pledged Shares
of such Debtor and to exercise all other rights, powers, privileges and remedies
to which a holder thereof would be entitled (including giving or withholding
written consents of shareholders, calling special meetings of shareholders and
voting at such meetings), which proxy shall be effective, automatically and
without the necessity of any action (including any transfer of any Pledged
Shares of such Debtor on the books and records of a Pledged Issuer or Pledged
Securities Intermediary, as applicable), upon the occurrence and

 

General Security Agreement



--------------------------------------------------------------------------------

 

- 21 -

 

continuance of an Event of Default. These powers are coupled with an interest
and are irrevocable until the Release Date. Nothing in this Section affects the
right of the Creditor as secured party or any other Person on the Creditor’s
behalf, to sign and file or deliver (as applicable) all such financing
statements, financing change statements, notices, verification statements and
other documents relating to the Collateral and this Agreement as the Creditor or
such other Person considers appropriate. Each Debtor hereby ratifies and
confirms, and agrees to ratify and confirm, whatever lawful acts the Creditor or
any of the Creditor’s sub-agents, nominees or attorneys do or purport to do in
exercise of the power of attorney granted to the Creditor pursuant to this
Section.

18. Performance by Creditor of Debtor’s Obligations.  If any Debtor fails to
perform or comply with any of the obligations of such Debtor under this
Agreement, the Creditor may, but need not, perform or otherwise cause the
performance or compliance of such obligation, provided that such performance or
compliance shall not constitute a waiver, remedy or satisfaction of such
failure. The expenses of the Creditor incurred in connection with any such
performance or compliance shall be payable by such Debtor to the Creditor
immediately on demand, and until paid, any such expenses shall form part of the
Secured Liabilities of such Debtor and shall be secured by the Security
Interests of such Debtor.

19. Interest.  If any amount payable by any Debtor to the Creditor under this
Agreement is not paid when due, such Debtor shall pay to the Creditor,
immediately on demand, interest on such amount from the date due until paid, at
the Interest Rate. All amounts payable by such Debtor to the Creditor under this
Agreement, and all interest on all such amounts, compounded monthly on the last
Business Day of each month, shall form part of the Secured Liabilities of such
Debtor and shall be secured by the Security Interests of such Debtor.

20. Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such prohibition or unenforceability and shall be severed from
the balance of this Agreement, all without affecting the remaining provisions of
this Agreement or affecting the validity or enforceability of such provision in
any other jurisdiction.

21. Rights of Creditor; Limitations on Creditor’s Obligations.

 

  (a)

Limitations on Creditor’s Liability.  The Creditor shall not be liable to any
Debtor or any other Person for any failure or delay in exercising any of the
rights of such Debtor under this Agreement (including any failure to take
possession of, collect, sell, lease or otherwise dispose of any Collateral of
such Debtor, or to preserve rights against prior parties). Neither the Creditor,
a Receiver, nor any agent of the Creditor (including, in Alberta or British
Columbia, any sheriff) is required to take, or shall have any liability for any
failure to take or delay in taking, any steps necessary or advisable to preserve
rights against other Persons under any Collateral of any Debtor in its
possession. Neither the Creditor, any Receiver, nor any agent of the Creditor
shall be liable for any, and each Debtor shall bear the full risk of all, loss
or damage to any and all of the Collateral of such Debtor (including any
Collateral of such Debtor in the possession of the Creditor, any Receiver, or
any agent of the Creditor) caused for any reason other than the gross

 

General Security Agreement



--------------------------------------------------------------------------------

 

- 22 -

 

  negligence or wilful misconduct of the Creditor, such Receiver or such agent
of the Creditor.

 

  (b) Debtors Remain Liable under Accounts and Contracts.  Notwithstanding any
provision of this Agreement, each Debtor shall remain liable under each of the
documents giving rise to the Accounts of such Debtor and under each of the
Contracts of such Debtor to observe and perform all the conditions and
obligations to be observed and performed by such Debtor thereunder, all in
accordance with the terms of each such document and Contract. The Creditor shall
have no obligation or liability under any Account of any Debtor (or any document
giving rise thereto) or Contract of any Debtor by reason of or arising out of
this Agreement or the receipt by the Creditor of any payment relating to such
Account or Contract pursuant hereto, and in particular (but without limitation),
the Creditor shall not be obligated in any manner to perform any of the
obligations of any Debtor under or pursuant to any Account of such Debtor (or
any document giving rise thereto) or under or pursuant to any Contract of such
Debtor, to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party under any Account of such Debtor (or any document
giving rise thereto) or under any Contract of such Debtor, to present or file
any claim, to take any action to enforce any performance or to collect the
payment of any amounts which may have been assigned to it or to which it may be
entitled at any time.

 

  (c) Collections on Accounts and Contracts.  Each Debtor shall be authorized
to, at any time that an Event of Default is not continuing, collect the Accounts
of such Debtor and payments under the Contracts of such Debtor in the normal
course of the business of such Debtor and for the purpose of carrying on the
same. If required by the Creditor at any time, any payments of Accounts of such
Debtor or under Contracts of such Debtor, when collected by such Debtor, shall
be forthwith (and, in any event, within two Business Days) deposited by such
Debtor in the exact form received, duly endorsed by such Debtor to the Creditor
if required, in a special collateral account maintained by the Creditor, and
until so deposited, shall be held by such Debtor in trust for the Creditor,
segregated from the other funds of such Debtor. All such amounts while held by
the Creditor (or by such Debtor in trust for the Creditor) and all income with
respect thereto shall continue to be collateral security for the Secured
Liabilities and shall not constitute payment thereof until applied as
hereinafter provided. If an Event of Default has occurred and is continuing, the
Creditor may apply all or any part of the amounts on deposit with respect to
such Debtor in said special collateral account on account of the Secured
Liabilities of such Debtor in such order as the Creditor may elect. At the
Creditor’s request, such Debtor shall deliver to the Creditor any documents
evidencing and relating to the agreements and transactions which gave rise to
the Accounts and the Contracts of such Debtor, including all original orders,
invoices and shipping receipts.

 

General Security Agreement



--------------------------------------------------------------------------------

 

- 23 -

 

  (d) Analysis of Accounts.  At any time and from time to time, the Creditor
shall have the right to analyze and verify the Accounts of any Debtor in any
manner and through any medium that it reasonably considers advisable, and each
Debtor shall furnish all such assistance and information as the Creditor may
require in connection therewith. At any time and from time to time, the Creditor
may in its own name or in the name of others (including any Debtor) communicate
with account debtors on the Accounts of any Debtor and parties to the Contracts
of any Debtor to verify with them to its satisfaction the existence, status,
amount and terms of any Account or any Contract of any Debtor. At any time and
from time to time, upon the Creditor’s reasonable request and at the expense of
the applicable Debtor, such Debtor shall furnish to the Creditor reports showing
reconciliations, aging and test verifications of, and trial balances for, the
Accounts of such Debtor.

 

  (e) Use of Agents.  The Creditor may perform any of its rights or duties under
this Agreement by or through agents and is entitled to retain counsel and to act
in reliance on the advice of such counsel concerning all matters pertaining to
its rights and duties under this Agreement.

22. Dealings by Creditor.  The Creditor shall not be obliged to exhaust its
recourse against any Debtor or any other Person or against any other security it
may hold with respect to the Secured Liabilities of such Debtor or any part
thereof before realizing upon or otherwise dealing with the Collateral of such
Debtor in such manner as the Creditor may consider desirable. The Creditor may
grant extensions of time and other indulgences, take and give up security,
accept compositions, grant releases and discharges and otherwise deal with any
Debtor and any other Person, and with any or all of the Collateral of any
Debtor, and with other security and sureties, as the Creditor may see fit, all
without prejudice to the Secured Liabilities of any Debtor or to the rights and
remedies of the Creditor under this Agreement. The powers conferred on the
Creditor under this Agreement are solely to protect the interests of the
Creditor in the Collateral of each Debtor and shall not impose any duty upon the
Creditor to exercise any such powers.

23. Communication.  Any notice or other communication required or permitted to
be given under this Agreement shall be in writing and shall be effectively given
if made in accordance with the Guarantee.

24. Release of Information.  Each Debtor authorizes the Creditor to provide a
copy of this Agreement and such other information as may be requested of the
Creditor (i) to the extent necessary to enforce the Creditor’s rights, remedies
and entitlements under this Agreement, (ii) to any assignee or prospective
assignee of all or any part of its Secured Liabilities, and (iii) as required by
applicable Law.

25. Expenses; Indemnity; Waiver.

 

  (a)

Each Debtor shall pay (i) all reasonable out-of-pocket expenses incurred by the
Creditor, including the reasonable fees, charges and disbursements of counsel
for the Creditor and all applicable taxes, in connection with the preparation
and administration of this Agreement, (ii) all reasonable out-of-pocket expenses

 

General Security Agreement



--------------------------------------------------------------------------------

 

- 24 -

 

  incurred by the Creditor, including the reasonable fees, charges and
disbursements of counsel for the Creditor and applicable taxes, in connection
with any amendments, modifications or waivers of the provisions hereof, and
(iii) all out-of-pocket expenses incurred by the Creditor, including the fees,
charges and disbursements of any counsel for the Creditor and all applicable
taxes, in connection with the assessment, enforcement or protection of their
rights in connection with this Agreement, including its rights under this
Section, including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations with respect to the Secured Liabilities of such
Debtor.

 

  (b) Each Debtor shall indemnify the Creditor against, and hold the Creditor
harmless from, any and all losses, claims, cost recovery actions, damages,
expenses and liabilities of whatsoever nature or kind and all reasonable
out-of-pocket expenses and all applicable taxes to which the Creditor may become
subject arising out of or in connection with (i) the execution or delivery of
this Agreement and the performance by such Debtor of its obligations hereunder,
(ii) any actual or prospective claim, litigation, investigation or proceeding
relating to this Agreement or the Secured Liabilities of such Debtor, whether
based on contract, tort or any other theory and regardless of whether the
Creditor is a party thereto, (iii) any other aspect of this Agreement, or
(iv) the enforcement of the Creditor’s rights hereunder and any related
investigation, defence, preparation of defence, litigation and enquiries;
provided that such indemnity shall not, as to the Creditor, be available to the
extent that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence (it being acknowledged that
ordinary negligence does not necessarily constitute gross negligence) or wilful
misconduct of or material breach of this Agreement by the Creditor.

 

  (c) No Debtor shall assert, and each Debtor hereby waives (to the fullest
extent permitted by applicable Law), (i) any claim against the Creditor (or any
director, officer or employee thereof), on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
and (ii) all of the rights, benefits and protections given by any present or
future statute that imposes limitations on the rights, powers or remedies of a
secured party or on the methods of, or procedures for, realization of security,
including any “seize or sue” or “anti-deficiency” statute or any similar
provision of any other statute.

 

  (d) All amounts due under this Section shall be payable not later than three
Business Days after written demand therefor.

 

  (e) The indemnifications set out in this Section shall survive the Release
Date and the release or extinguishment of the Security Interests.

26. Release of Debtor.  Upon the written request of any Debtor given at any time
on or after the Release Date, the Creditor shall at the expense of such Debtor,
release such Debtor and the

 

General Security Agreement



--------------------------------------------------------------------------------

 

- 25 -

 

Collateral of such Debtor from the Security Interests and such release shall
serve to terminate any licence granted in this Agreement. Upon such release, and
at the request and expense of such Debtor, the Creditor shall execute and
deliver to such Debtor such releases and discharges as such Debtor may
reasonably request.

27. Additional Security.  This Agreement is in addition to, and not in
substitution of, any and all other security previously or concurrently delivered
by any Debtor or any other Person to the Creditor, all of which other security
shall remain in full force and effect.

28. Alteration or Waiver.  None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except by a written
instrument executed by the Creditor. The Creditor shall not, by any act or
delay, be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Event of Default or in any breach of any of the terms and
conditions hereof. No failure to exercise, nor any delay in exercising, on the
part of the Creditor, any right, power or privilege hereunder shall operate as a
waiver thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Creditor of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Creditor would otherwise have on any future occasion.
Neither the taking of any judgment nor the exercise of any power of seizure or
sale shall extinguish the liability of any Debtor to pay the Secured Liabilities
of such Debtor, nor shall the same operate as a merger of any covenant contained
in this Agreement or of any other liability, nor shall the acceptance of any
payment or other security constitute or create any novation.

29. Environmental Licence and Indemnity.  Each Debtor hereby grants to the
Creditor and its employees and agents an irrevocable and non-exclusive licence,
subject to the rights of tenants, to enter any of the premises of such Debtor to
conduct audits, testing and monitoring with respect to hazardous substances and
to remove and analyze any hazardous substance at the cost and expense of such
Debtor (which cost and expense shall form part of the Secured Liabilities of
such Debtor and shall be payable immediately on demand and secured by the
Security Interests created by this Agreement). Each Debtor shall indemnify the
Creditor and hold the Creditor harmless against and from all losses, costs,
damages and expenses which the Creditor may sustain, incur or be or become
liable at any time whatsoever for by reason of or arising from the past, present
or future existence, clean-up, removal or disposal of any hazardous substance on
or about any property owned or occupied by the Creditor or compliance with
environmental Laws or environmental orders relating thereto, including any
clean-up, decommissioning, restoration or remediation of any premises owned or
occupied by such Debtor or other affected lands or property. This
indemnification shall survive the Release Date.

30. Amalgamation.  If any Debtor is a corporation, such Debtor acknowledges that
if it amalgamates or merges with any other corporation or corporations, then
(i) the Collateral and the Security Interests of such Debtor shall extend to and
include all the property and assets of the amalgamated corporation and to any
property or assets of the amalgamated corporation thereafter owned or acquired,
(ii) the term “Debtor”, where used in this Agreement, shall extend to and
include the amalgamated corporation, and (iii) the term “Secured Liabilities”,
where used in this Agreement, shall extend to and include the Secured
Liabilities of the amalgamated corporation.

 

General Security Agreement



--------------------------------------------------------------------------------

 

- 26 -

 

31. Governing Law; Attornment.  This Agreement shall be governed by and
construed in accordance with the Laws of the Province of Ontario and the federal
laws of Canada applicable therein. Without prejudice to the ability of the
Creditor to enforce this Agreement in any other proper jurisdiction, each Debtor
irrevocably submits and attorns to the non-exclusive jurisdiction of the courts
of such province. To the extent permitted by applicable Law, each Debtor
irrevocably waives any objection (including any claim of inconvenient forum)
that it may now or hereafter have to the venue of any legal proceeding arising
out of or relating to this Agreement in the courts of such Province.

32. Interpretation.  The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “or” is disjunctive;
the word “and” is conjunctive. The word “shall” is mandatory; the word “may” is
permissive. Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set out herein),
(b) any reference herein to any statute or any section thereof shall, unless
otherwise expressly stated, be deemed to be a reference to such statute or
section as amended, restated or re-enacted from time to time, (c) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (d) the words “herein”, “hereof” and “hereunder”, and words
of similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, and (e) all references herein to
Sections and Schedules shall be construed to refer to Sections and Schedules to,
this Agreement, Section headings are for convenience of reference only, are not
part of this Agreement and shall not affect the construction of, or be taken
into consideration in interpreting, this Agreement. Any reference in this
Agreement to a Permitted Lien is not intended to subordinate or postpone, and
shall not be interpreted as subordinating or postponing, or as any agreement to
subordinate or postpone, any Security Interest to any Permitted Lien. In
accordance with the Property Law Act (British Columbia), the doctrine of
consolidation applies to this Agreement.

33. Paramountcy.  In the event of any conflict or inconsistency between the
provisions of this Agreement and the provisions of the Master Facilities
Agreement then, notwithstanding anything contained in this Agreement, the
provisions contained in the Master Facilities Agreement shall prevail to the
extent of such conflict or inconsistency and the provisions of this Agreement
shall be deemed to be amended to the extent necessary to eliminate such conflict
or inconsistency, it being understood that the purpose of this Agreement is to
add to, and not detract from, the rights granted to the Creditor under the
Master Facilities Agreement. If any act or omission of any or all Debtors is
expressly permitted under the Master Facilities Agreement but is expressly
prohibited under this Agreement, such act or omission shall be permitted. If any
act or omission is expressly prohibited under this Agreement, but the Master
Facilities Agreement does not expressly permit such act or omission, or if any
act is expressly required to be performed under this Agreement but the Master
Facilities Agreement does not expressly relieve any or all Debtors from such
performance, such circumstance shall not constitute a conflict or

 

General Security Agreement



--------------------------------------------------------------------------------

 

- 27 -

 

inconsistency between the applicable provisions of this Agreement and the
provisions of the Master Facilities Agreement.

34. Successors and Assigns.  This Agreement shall enure to the benefit of, and
be binding on, each Debtor and its successors and permitted assigns, and shall
enure to the benefit of, and be binding on, the Creditor and its successors and
assigns. No Debtor may assign this Agreement, or any of its rights or
obligations under this Agreement. The Creditor may assign this Agreement and any
of its rights and obligations hereunder to any Person. If any Debtor or the
Creditor is an individual, then the term “Debtor” or “Creditor”, as applicable,
shall also include his or her heirs, administrators and executors.

35. Additional Debtors.  Additional Persons may from time to time after the date
of this Agreement become Debtors under this Agreement by executing and
delivering to the Creditor a supplemental agreement (together with all schedules
thereto, a “Supplement”) to this Agreement, in substantially the form attached
hereto as Exhibit A. Effective from and after the date of the execution and
delivery by any Person to the Creditor of a Supplement:

 

  (a) such Person shall be, and shall be deemed for all purposes to be, a Debtor
under this Agreement with the same force and effect, and subject to the same
agreements, representations, indemnities, liabilities, obligations and Security
Interests, as if such Person had been an original signatory to this Agreement as
a Debtor; and

 

  (b) all Collateral of such Person shall be subject to the Security Interest
from such Person as security for the due payment and performance of the
“Liabilities” of such Person in accordance with the provisions of this
Agreement.

The execution and delivery of a Supplement by any additional Person shall not
require the consent of any Debtor and all of the Secured Liabilities of each
Debtor and the Security Interests granted thereby shall remain in full force and
effect, notwithstanding the addition of any new Debtor to this Agreement.

36. Acknowledgment of Receipt/Waiver.  Each Debtor acknowledges receipt of an
executed copy of this Agreement and, to the extent permitted by applicable Law,
waives the right to receive a copy of any financing statement or financing
change statement registered in connection with this Agreement or any
verification statement issued with respect to any such financing statement or
financing change statement.

37. Electronic Signature and Counterparts.  Delivery of an executed signature
page to this Agreement by any Debtor by facsimile or other electronic form of
transmission shall be as effective as delivery by such Debtor of a manually
executed copy of this Agreement by such Debtor. This Agreement may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.

[signatures on the next following pages]

 

General Security Agreement



--------------------------------------------------------------------------------

 

S-1

 

IN WITNESS WHEREOF the undersigned has caused this Agreement to be duly executed
as of the date first written above.

 

1328158 ONTARIO INC.

By:

 

/s/ Darren Richardson

 

Name: Darren Richardson

 

Title: President & CEO

 

Signature Page

     

 

General Security Agreement



--------------------------------------------------------------------------------

 

S-2

 

IN WITNESS WHEREOF the undersigned has caused this Agreement to be duly executed
as of the date first written above.

 

MAD CATZ INTERACTIVE, INC.

By:

 

/s/ Darren Richardson

 

Name: Darren Richardson

 

Title: President & CEO

 

Signature Page

     

 

General Security Agreement



--------------------------------------------------------------------------------

 

  

SCHEDULE A-1

DEBTOR INFORMATION

Full legal name: Mad Catz Interactive, Inc.

Prior names: Incorporated on August 25, 1993 as Patch Ventures Inc.; C.O.N.
August 8, 1994 to Legacy Storage Systems International Inc.; C.O.N. December 17,
1996 to Tecmar Technologies International Inc.; C.O.N. February 18, 1998 to
Xencet Investments Inc.; C.O.N. November 2, 1998 to Games Trader Inc.; C.O.N.
June 29, 1999 to GTR Group Inc.; C.O.N. September 5, 2001 to Mad Catz
Interactive, Inc.

Predecessor companies: See above

Jurisdiction of incorporation or organization: Canada

Address of chief executive office: 10680 Treena Street, Suite 500, San Diego,
California 92131

Jurisdictions where business is carried on or tangible Personal Property is
kept: California

Full legal name: 1328158 Ontario Inc. dba Mad Catz Canada

Prior names: NIL

Predecessor companies: Corporation is a product of an amalgamation dated
December 1, 1998 between 1221514 Ontario Inc., Xencet Manufacturing Corp. and
Xencet Technologies Incorporated

Jurisdiction of incorporation or organization: Ontario

Address of chief executive office: 10680 Treena Street, Suite 500, San Diego,
California 92131

Jurisdictions where business is carried on or tangible Personal Property is
kept: California

 

     

 

General Security Agreement



--------------------------------------------------------------------------------

 

  

EXHIBIT A

FORM OF SUPPLEMENT

TO

GENERAL SECURITY AGREEMENT

 

TO:

 

Name:

  

Faunus Group International Inc.

 

Address:

  

80 Broad Street, 22nd Floor

New York, NY 10004

 

Attention:

  

Chris Fulman

 

Facsimile:

  

(212) 248-3404

RECITALS:

A. Reference is made to the General Security Agreement (the “Security
Agreement”) dated as of June [●], 2015 entered into by 1328158 Ontario Inc. and
Mad Catz Interactive, Inc. and certain of their affiliates which thereafter
signs a Supplement, in favour of the Creditor.

B. Capitalized terms used but not otherwise defined in this Supplement have the
respective meanings given to such terms in the Security Agreement, including the
definitions of terms incorporated in the Security Agreement by reference to
other agreements.

C. Section 35 of the Security Agreement provides that additional Persons may
from time to time after the date of the Security Agreement become Debtors under
the Security Agreement by executing and delivering to the Creditor a
supplemental agreement to the Security Agreement in the form of this Supplement.

D. The undersigned (the “New Debtor”) has agreed to become a Debtor under the
Security Agreement by executing and delivering this Supplement to the Creditor.

For good and valuable consideration, the receipt and adequacy of which are
acknowledged by the New Debtor, the New Debtor agrees with and in favour of the
Creditor as follows:

1. The New Debtor has received a copy of, and has reviewed, the Security
Agreement and is executing and delivering this Supplement to the Creditor
pursuant to Section 35 of the Security Agreement.

2. Effective from and after the date this Supplement is executed and delivered
to the Creditor by the New Debtor:

 

  (a) the New Debtor shall be, and shall be deemed for all purposes to be, a
Debtor under the Security Agreement with the same force and effect, and subject
to the same agreements, representations, indemnities, liabilities, obligations
and Security Interests, as if the New Debtor had been, as of the date of this
Supplement, an original signatory to the Security Agreement as a Debtor; and

 

     

 

General Security Agreement



--------------------------------------------------------------------------------

 

- 2 -

 

  (b) all Collateral of the New Debtor shall be subject to the Security
Interests granted by the New Debtor as security for the due payment and
performance of the Liabilities of the New Debtor in accordance with the
provisions of the Security Agreement.

In furtherance of the foregoing, the New Debtor, as general and continuing
collateral security for the due payment and performance of its Secured
Liabilities, pledges, mortgages, charges and assigns (by way of security) to the
Creditor, and grants to the Creditor a security interest in, the Collateral of
the New Debtor. The terms and provisions of the Security Agreement are
incorporated by reference in this Supplement.

3. The New Debtor represents and warrants to the Creditor that each of the
representations and warranties made or deemed to have been made by it under the
Security Agreement as a Debtor are true and correct on the date of this
Supplement.

4. All of the information set out in Schedule A to this Supplement with respect
to the New Debtor is accurate and complete as of the date of this Supplement.

5. Upon this Supplement bearing the signature of any Person claiming to have
authority to bind the New Debtor coming into the possession of the Creditor,
this Supplement and the Security Agreement shall be deemed to be finally and
irrevocably executed and delivered by, and be effective and binding on, and
enforceable against, the New Debtor free from any promise or condition affecting
or limiting the liabilities of the New Debtor. No statement, representation,
agreement or promise by any officer, employee or agent of the Creditor, unless
expressly set forth in this Supplement, forms any part of this Supplement or has
induced the New Debtor to enter into this Supplement and the Security Agreement
or in any way affects any of the agreements, obligations or liabilities of the
New Debtor under this Supplement and the Security Agreement.

6. Delivery of an executed signature page to this Supplement by the New Debtor
by facsimile or other electronic transmission shall be as effective as delivery
by the New Debtor of a manually executed copy of this Supplement by the New
Debtor.

7. This Supplement shall be governed by and construed in accordance with the
laws of the Province of Ontario, and the laws of Canada applicable therein.

 

General Security Agreement



--------------------------------------------------------------------------------

 

- 3 -

 

8. This Supplement and the Security Agreement shall be binding upon the New
Debtor and its successors. The New Debtor shall not assign its rights and
obligations under this Supplement or the Security Agreement, or any of its
rights or obligations in this Supplement or the Security Agreement.

Dated:         [MONTH] [DAY], [YEAR]

 

[NEW DEBTOR]

By:

 

 

 

Name:

 

Title:

 

General Security Agreement



--------------------------------------------------------------------------------

 

  

SCHEDULE A

DEBTOR INFORMATION

Full legal name:

Prior names:

Predecessor companies:

Jurisdiction of incorporation or organization:

Address of chief executive office:

Jurisdictions where business is carried on or tangible Personal Property is
kept:

 

     

 

General Security Agreement